BERGER, J.,
dissenting.
I disagree with the majority that the five-year statute of limitations applies in this case. Section 68.065, Florida Statutes (2007), provides a civil remedy for any action brought for the purpose of collecting the balance owed on a worthless check. Because actions founded on statutory liability must be commenced within four years, see § 95.11(3)(f), Fla. Stat. (2007), I agree with the trial judge that Sarras’ claim, which was filed four and a half years after the check was issued, is time barred.